MEMORANDUM *
Summary judgment is appropriate on a copyright infringement claim under the “extrinsic test” if no reasonable jury could find substantial similarity of protectable expression. Kouf v. Walt Disney Pictures & Television, 16 F.3d 1042, 1045 (9th Cir.1994). In this case, the two works bear similar titles and are narrated by a woman. The lyrics, however, are dissimilar. Independent Lady has as its story a central “incident” — a last straw convincing a woman to assert her emotional independence. By contrast, Independent Women (Part I) says nothing about a committed relationship; instead the lyrics of Independent Women (Part I) depict an encounter-based connection between the narrator and both a particular man and men in general.
The themes of the two works are also quite different. The theme of Independent Lady is of a woman striving for emotional independence from a relationship with a significant history. This is not substantially similar to the theme of Independent Women (Part I), which is of a financially independent woman encouraging other women to support themselves so that they will not be financially dependent on a man or men.
In sum, the lyrics are dissimilar in both structure and substance. As Kouf illustrated, when works are so dissimilar, it is appropriate to grant summary judgment to the defendant in an infringement action because no reasonable trier of fact could find substantial similarity. Id.
Sony also argues that attorneys’ fees should be awarded on appeal. In deciding whether to award attorneys’ fees under 17 U.S.C. § 505 we consider: “the degree of success obtained on the claim; Mvolousness; motivation; objective reasonableness of factual and legal arguments; and need for compensation and deterrence.” Maljack Prods., Inc. v. GoodTimes Home Video Corp., 81 F.3d 881, 889 (9th Cir.1996). Although we reject Toliver’s claims, we conclude that the circumstances do not warrant an award of attorneys’ fees or sanctions on appeal.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.